Third District Court of Appeal
                               State of Florida

                         Opinion filed November 4, 2020.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D19-2076
                         Lower Tribunal No. 10-27774
                            ________________


                             Jesse Alberto Loor,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Marisa Tinkler
Mendez, Judge.

      Carlos J. Martinez, Public Defender, and Jonathan Greenberg and James A.
Odell, Assistant Public Defenders, for appellant.

     Ashley Moody, Attorney General, and Ivy R. Ginsberg, Assistant Attorney
General, for appellee.

Before FERNANDEZ, LOGUE, and GORDO, JJ.

      PER CURIAM.

      Affirmed.